PER CURIAM.
The Secretary of the Treasury has not been made a party in this suit, either in*391dividually or in his official capacity, for no service has been effected. No suit will lie against the Collector alone. The Collector is a subordinate official of the Treasury Department and the Secretary of the Treasury is an indispensable party defendant. The bill was dismissed on the merits after denial of a motion for a temporary injunction. The decree is reversed with directions to dismiss the bill for lack of the necessary party defendant. Webster v. Fall, 266 U.S. 507, 45 S.Ct. 148, 69 L.Ed. 411; Gnerich v. Rutter, 265 U.S. 388, 44 S.Ct. 532, 68 L.Ed. 1068; National Conference, etc., Inc., v. Goldman, 2 Cir., 85 F.2d 66; Transcontinental & Western Air, Inc., v. Farley, 2 Cir., 71 F.2d 288; Alcohol Warehouse Corp. v. Canfield, 2 Cir., 11 F. 2d 214.
Decree reversed with directions to dismiss the bill.